Citation Nr: 0702785	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-13 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for loss of 
masticatory surface, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for a donor site 
scar over the right iliac crest, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the claims of entitlement 
to an increased evaluation for loss of masticatory surface 
and entitlement to an increased evaluation for donor site 
scars about the right iliac crest.  

In July 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

In September 2005, this case was remanded for additional 
evidentiary development.


FINDINGS OF FACT

1.  The veteran's service-connected loss of masticatory 
surface has not been shown to be manifested by loss of all 
teeth, the loss of all upper teeth or all lower teeth, or the 
loss of all upper and lower posterior or upper and lower 
anterior teeth; however, the disability has been shown to be 
manifested by significant impairment in masticatory function.

2.  The service-connected donor site scar over the right 
iliac crest is shown to be well-healed, and manifested by no 
more than pain and tenderness on objective examination, but 
not by functional impairment of the right hip.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent the 
loss of teeth due to loss of masticatory surface have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.150, Diagnostic Code 9913 (2005).

2.  The criteria for an increased separate rating of 20 
percent the severe displacement due to malunion are met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.150, Diagnostic Code 
9904 (2005).

3.  The criteria for a rating in excess of 10 percent for a 
donor site scar over the right iliac crest are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 
7802-7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802-
7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the ROIC).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard,  the Board 
notes an evidence development letter dated in October 2005 in 
which the RO advised the veteran of the evidence needed to 
substantiate his claims for increased ratings.  The veteran 
was also advised of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA.  The veteran was also 
advised to identify any evidence that he wished VA to obtain.  

The Board notes that the veteran was not provided with notice 
of the type of evidence necessary to establish increased 
ratings prior to the initial adjudication of his claims.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on the 
matter of entitlement to an increased rating.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, the 
Board notes, following the October 2005 letter, the veteran's 
claim was subsequently readjudicated in a Supplemental 
Statement of the Case (SSOC) date in October 2006.

Furthermore, despite the inadequate notice provided to the 
veteran on the effective date element of his claims, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims, any questions as to the appropriate 
effective dates to be assigned are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The RO has obtained the 
veteran's treatment records, and arranged for the veteran to 
undergo several VA examinations.  

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

II.  Factual Background/Procedural History

The Board notes that the service-connected disabilities at 
issue in this appeal are both the result of missile wounds 
sustained while serving in Korea in May 1951.  Service 
medical records reveal that one missile entered the veteran's 
open mouth and coursed through the right body of the 
mandible, avulsing numerous teeth and causing a severe 
comminuted fracture of the right body of the mandible with a 
moderate loss of osseous structure as well as a complete 
fracture of the right condylar process, with minimal 
displacement.  The missile reportedly existed in the postero-
lateral aspect of the fact just below the right aspect of the 
mandible.  The wounds were debrided on the following date, 
and the jaws were reduced and immobilized by arch bars.  

The veteran was subsequently evacuated to a hospital where 
the fractured mandible was reduced and immobilized by cast 
mandibular lingual splint and ivy loop with intermaxillary 
traction through a maxillary labial arch.  A tooth was 
subsequently extracted in November 1951, and an elective 
tracheotomy performed in December 1951.  In February 1952, 
the veteran underwent a bone graft from the crest of the 
ilium to the mandible to replace loss of substance.

In October 1952, a Physical Evaluation Board determined that 
the veteran's injuries were most appropriately characterized 
under VA's rating criteria as a loss of approximately one 
half of the mandible, not involving temporomandibular 
articulation, as contemplated by Diagnostic Code (DC) 9902; 
loss of teeth, one-half of the masticatory surface, due to 
loss of substance of the body of the mandible, all teeth 
being in the posterior, as contemplated by DC 9913; and 
moderately disfiguring scars of the neck and face, as 
contemplated by DC 7800.

The veteran subsequently underwent further procedures in the 
two years following separation, including an alveolectomy in 
the area of R-14, 15, and 16, to correct an irregular 
alveolar ridge; removal of a foreign body in the region of R-
15 and 16; an excision of a tracheotomy scar; and fitting of 
an intraoral prosthesis to replace the loss of teeth in the 
right mandible.  Oral examination in June 1954 revealed that 
the bone graft repair of the body of the mandible was firm 
and successful with complete continuity of the entire 
mandible.  The missing teeth, due to loss of substance of the 
body of the mandible, were found to have been replaced with 
an oral prosthesis.

However, it was also determined there remained a loss of 80 
percent of function of mastication, which included loss of 
one-half of the masticatory surface, the median line being 
the point of division, which also resulted in limitation of 
function of the temporal mandibular articulation, and loss of 
muscle power with partial loss of muscles of mastication on 
the right.  There was also a sensory loss in the right 
mandibular area.  It was noted that the veteran could only 
masticate a soft, select diet, and could not tolerate 
"sticky" foods.

Thereafter, in a March 1956 rating decision, the veteran was 
awarded service connection for the following disabilities: 
the residuals of a gunshot wound to the head and neck with 
scarring of the face and neck, which were evaluated as 30 
percent disabling under DC 7800; a moderate injury to Muscle 
Group XI, which was evaluated as 10 percent disabling under 
DC 5311; and limitation of temporomandibular articulation, 
which was rated as 10 percent disabling under DC 9905.  He 
also received non compensable disability ratings for the 
residuals of a fracture of the mandible; a compound, 
comminuted fracture of the right condyle; and a scar on the 
donor site of the right iliac crest.

In a March 1964 rating decision, the RO reduced the 30 
percent rating assigned for scars of the face and neck to 10 
percent disabling.  The RO also awarded a 10 rating for loss 
of one-half of the masticatory surface under DC 9913 and a 10 
percent rating for moderate displacement of the mandible 
under DC 9904.  This rating decision was issued shortly after 
the veteran underwent a VA dental examination, which had 
revealed that all teeth on the lower right side were missing 
from 26 to 32, and that there was considerable loss of bone 
tissue in the right mandible, which made it difficult to 
construct any serviceable prosthesis.  X-rays taken at that 
time revealed very marked bone atrophy of the entire right 
mandible, and limitation of mobility at the temporomandibular 
joint.  Numerous tiny metallic particles and fragments up to 
4 x 3 mm. were observed throughout the soft tissue of the 
area.

The record reflects that the veteran's disability evaluations 
remained essentially unchanged until a May 1979 Board 
decision in which the Board awarded an increased rating of 10 
percent for the service-connected scar on the donor site of 
the right iliac crest under DC 7804 based on pain and 
tenderness of the scar.

In that decision, the Board also denied an increased rating 
for the donor site scars about the right iliac crest, 
currently evaluated as 10 percent disabling.  During a March 
1979 VA examination, the veteran had reported experiencing 
pain in the area from which bone was extracted in his right 
hip.  He also reported that he had arthritis of the right 
hip.  Examination revealed a very well-healed scar over the 
right iliac crest, which was noted to be 5 inches in length.  
The examiner found no swelling, inflammation, or tenderness 
to palpation over the right hip, and the veteran had full 
range of motion in the right hip.  It was also noted that no 
muscle atrophy was present in the right lower extremity, 
including the right hip.  The examiner noted a diagnosis of 
scar, donor site, right iliac crest, healed.  X-rays revealed 
no significant interval change from earlier x-rays in May 
1978, which were noted to be unremarkable at that time except 
for a bony spur coming off the inferior portion of the iliac 
wing.

The Board notes that the veteran's current appeal arose from 
an informal claim submitted by the veteran in July 2000.  At 
that time, he indicated that he was seeking increased 
evaluations for all of his service-connected disabilities, as 
well as service connection for several additional disorders.

During a January 2001 VA orthopedic examination, the veteran 
reported that he had experienced continuous pain and 
discomfort in his hip region since the bone graft procedure 
in service.  He indicated that it was worse during the 
winter, but he denied any swelling or discolorations in that 
region.  The veteran reported that he was told that he had 
arthritis in his right hip.  Examination revealed circulation 
and sensation in both lower extremities to be normal.  The 
examiner noted the presence of a well-healed incisional scar 
over the right iliac crest with no swelling or discoloration 
evident.  The examiner found considerable bone deficit to 
palpation, which the veteran described as unpleasant to 
touch.  The veteran characterized the sensation as being 
uncomfortable, but the examiner noted that he did not 
describe severe pain.  Examination of the right hip was 
otherwise found to be normal with full range of motion in all 
directions and no pain.  The examiner found no tenderness to 
direct pressure over the right hip.  The examiner concluded 
that the veteran's complaints were in the region of the right 
iliac crest where the bone graft was taken, but that the 
right hip did not seem to be affected and he was no 
complaining of pain in the right hip area.

In the subsequent October 2001 rating decision, the RO 
awarded service connection for post-traumatic stress disorder 
(PTSD) and hearing loss, but denied increased evaluations for 
each of his service-connected disabilities.  The veteran 
responded by submitting a notice of disagreement in which he 
specifically indicated that he wished to appeal the 10 
percent rating currently assigned for the loss of one-half of 
the masticatory surface under DC 9913.  He also indicated 
that he was seeking a higher level of compensation for right 
hip scar resulting from the bone graft.

Following the issuance of a Statement of the Case in February 
2003, the veteran perfected his appeal by submitting a VA 
Form 9 in April 2003.  

During another VA orthopedic examination in June 2003, the 
veteran reiterated his complaints of pain in the right iliac 
crest area.  Examination revealed a well-healed incisional 
scar, which was not tender, not adherent, and had no sign of 
irritation or inflammation.  Palpation was described as 
normal except for some sharp jagged edges, which were also 
somewhat tender to the veteran when palpated.  No other 
abnormalities were found, and the examiner concluded that the 
right hip was within normal limits with normal range of 
motion.  It was also noted that sensation around the scar was 
normal, and there was no atrophy of the muscles around the 
right hip.

In November 2005, the veteran also underwent a VA dental 
examination in which he complained of an inability to 
maintain anything other than a soft diet, numbness in the 
right lower lip area, and clicking and popping in the 
temporomandibular joint.  It was noted that only the 
following teeth were present: 2, 4, 5, 6, 10, 18, 21, 22, 23, 
24.  These teeth were described as having multiple amalgam 
and composite restorations, and to be largely carious free.  
The examiner noted that there was about a 30 percent bone 
loss to the remaining teeth.  Examination of the mandible 
revealed a very large alveolar defect on the right side 
approximately the midline of the mandible to the ascending 
ramus on the right side with complete loss of the alveolar 
bone; however, most of the basal bone was present on the 
right.  Maximal incisional opening was approximately 35 mm., 
and protrusive and lateral excursive motion was found to be 
within normal limits.  It was noted that the prosthetic 
rehabilitation of the alveolar defect has relied on a 
removable partial denture, which has suboptimal retention.  
The VA examiner characterized his disability as resulting in 
significant interference with his lifestyle in terms of a 
restriction of his diet to soft foods, and prosthetic 
rehabilitation was described as grossly inadequate.

III.  Entitlement to an increased evaluation for loss of 
masticatory surface.

Although the veteran is service-connected for a number of 
dental disabilities resulting from his in-service gunshot 
wound injuries, it appears that only one such disability has 
currently been perfected for appeal.  As noted above, 
following the October 2001 rating decision in which the RO 
adjudicated claims for increased ratings for each of these 
disabilities, the veteran only expressed disagreement 
regarding the 10 percent rating assigned for loss of teeth 
due to loss of substance of the mandible under DC 9913.

Under 38 C.F.R. § 4.150, DC 9913, the criteria for a 
compensable disability rating are based on whether the lost 
masticatory surface can or cannot be restored by a suitable 
prosthesis.  If the lost masticatory surface cannot be 
restored, the diagnostic code provides a maximum 40 percent 
disability rating for the loss of all teeth, a 30 percent 
rating for the loss of all upper teeth or all lower teeth, a 
20 percent rating for the loss of all upper and lower 
posterior or upper and lower anterior teeth, a 10 percent 
rating for the loss of all upper anterior or lower anterior 
teeth, and a 10 percent rating for all upper and lower teeth 
on one side missing.  These ratings apply only to bone loss 
through trauma or disease, such as osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling.  38 
C.F.R. § 4.150 (2005).

Thus, the level of disability rating to be assigned under DC 
9913 in this case is dependent on the location and number of 
teeth that have been lost.  In this case, the veteran 
initially sustained significant loss of substance in the body 
of the mandible with evulsion of teeth numbers 26, 27, 28, 
29, 30, and 31.  He subsequently underwent a bone graft 
procedure, which restored substance to the body of the 
mandible, and an alveolectomy in the area of R-14, 15, and 
16, to correct an irregular alveolar ridge.  He also 
underwent removal of a foreign body in the region of R-15 and 
16.  

Based on the number and position of the teeth lost in 
service, the RO subsequently  awarded a 10 percent rating 
under DC 9913, which is consistent with the loss of all lower 
teeth on one side.  However, recent medical evidence in the 
form of the November 2005 VA examination, shows that he 
currently has a very large alveolar defect on the right side 
approximately the midline of the mandible to the ascending 
ramus on the right side with complete loss of the alveolar 
bone.  It was also noted that the veteran now only has the 
following teeth present: 2, 4, 5, 6,10, 18, 21, 22, 23, and 
24.  Clearly, the veteran has lost a significant number of 
teeth since the initial in-service injury.  However, it is 
not entirely clear from the record to what extent the loss of 
teeth since separation are the result of the initial in-
service trauma so as to meet the criteria for consideration 
under DC 9133, or whether some of the missing teeth were lost 
due to other causes, such as subsequent periodontal disease.  

In any event, even if it was assumed that all of the missing 
teeth were the direct consequence of the in-service dental 
trauma, such a degree of disability would not support the 
assignment of an increased rating under DC 9913.  The Board 
finds that the criteria of DC 9913 is quite specific, and 
that an evaluation in excess of 10 percent is only warranted 
when the loss of substance of the body of the mandible has 
resulted in the loss of all teeth, the loss of all upper 
teeth or all lower teeth, or the loss of all upper and lower 
posterior or upper and lower anterior teeth.  As extensive as 
the veteran's loss of teeth is, the position of the remaining 
teeth establishes that does not meet the criteria for an 
increased evaluation under DC 9913.  Thus, the Board 
concludes that the preponderance of the evidence is against 
an increased rating on that basis.

Having reviewed the veteran's contentions, the Board is 
cognizant that his subjective complaints are primarily 
concerned with the degree of impairment in masticatory 
function experienced as a result of his service-connected 
loss of masticatory surface.  Such manifestations appear to 
be consistent with the type of functional loss contemplated 
by DC 9904.  Under this code, malunion of the mandible 
warrants a 10% rating for moderate displacement, and a 20% 
rating is warranted for severe displacement.  A note under 
this code specifically provides that the rating is dependent 
on the "degree of motion and loss of masticatory function."

Thus, the Board has considered whether the veteran's 
disability may be more appropriately rated using another DC 
9904.  The Board notes, however, answering this question is 
complicated by the fact that the veteran is already rated 
separately under Diagnostic Codes 9904, 9905, and 9908, and 
although increased ratings under those codes were explicitly 
considered in the October 2001 rating decision, the veteran 
did not specify these ratings codes when he submitted his 
notice of disagreement to that decision.  Consequently, the 
Board arguably lacks jurisdiction to consider whether 
increased ratings are warranted under those codes.

However, it is also clear that the nature of the veteran's 
contentions in this case, which he has argued repeatedly in 
written statements and during his July 2004 hearing, focus 
primarily on functional impairment resulting from the 
residuals of his in-service gunshot wound to the mouth.  
Furthermore, in the report of the November 2005 VA dental 
examination, it was noted that the veteran complained of an 
inability to maintain anything other than a soft diet, 
numbness in the right lower lip area, and clicking and 
popping in the temporomandibular joint.  The VA examiner 
characterized his disability as resulting in significant 
interference with his lifestyle in terms of a restriction of 
his diet to soft foods, and prosthetic rehabilitation was 
described as grossly inadequate.

The Board notes that these findings appear consistent with 
those reported in an earlier April 2003 letter from the Chief 
of Dental Service at a VA Medical Center.  In that letter, it 
was noted that the veteran had experienced a worsening of 
dental and temporomandibular joint conditions and overall 
masticatory function over the last few years.  It was 
explained that he experienced popping and pain in the 
temporomandibular joint making mastication with adequate 
force more difficult and uncomfortable, which has also 
necessitated a switch to a soft diet.  It was further 
explained that tooth loss, wear, and mobility has contributed 
to less stable partial denture appliances needed for adequate 
mastication, and that his right mandibular bone defect from 
his in-service trauma does not allow for a very stable 
partial denture, nor for much chewing force to be applied to 
the more delicate soft tissues under the partial denture.

In light of this record, the Board believes that the 
veteran's worsening problems with mastication appear to be 
consistent with the type of functional loss contemplated by 
DC 9904.  Although the veteran did not specifically express 
disagreement with the denial of an increased rating under DC 
9904 in the October 2001 rating decision, the Board is also 
cognizant that it is obligated to consider all regulations 
which are potentially applicable through assertions and 
issues raised in the record.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).  Furthermore, while issues raised by the 
record are often referred back to the agency of original 
jurisdiction when there is a question as to whether the Board 
lacks jurisdiction to consider them in the first instance, 
the Board is cognizant in this case that the veteran is of an 
advanced age.  In fact, the record reflects that his 
representative has requested, and obtained, expedited 
consideration of his appeal based on that advanced age.  In 
addition, each of the four separate disability ratings 
assigned under diagnostic codes of 38 C.F.R. § 4.150 were 
based on residual dental disability experienced as a direct 
result of the in-service gunshot wound the mandible.  Thus, 
it appears conceivable, and even likely based on the 
veteran's statements, that he views these four separate 
ratings as part and parcel of the same appeal, rather than as 
separate claims that must be appealed

Therefore, having taken the unusual circumstances of this 
case into account, the Board concludes that it is appropriate 
to consider whether increased ratings may be warranted under 
Diagnostic Codes 9904, 9905, or 9908.  Accordingly, the Board 
further concludes that an increased rating of 20 percent is 
warranted under DC 9904.  In essence, the Board believes that 
the medical evidence of record demonstrates significant 
impairment in masticatory function, which more closely 
approximates a 20 percent disability rating for severe 
displacement under DC 9904.  38 C.F.R. § 4.7.  The Board 
notes that this is the maximum disability rating available 
under this diagnostic code.

Although the Board has also considered whether an increased 
rating may also be warranted under DC 9905, the report of the 
November 2005 VA dental examination reveals that the maximal 
incisional opening was 35 mm.; thus, the criteria for an 
increased rating under DC 9905 are not met.  Similarly, the 
Board has considered whether an increased rating is warranted 
for the residuals of a fracture of the condyle under DC 9908; 
however, the medical evidence does not show a loss of the 
condyloid process on one or both sides so as to warrant a 
compensable rating under that code.  

The Board points out that higher ratings are available under 
DC 9903 for mandible fracture residuals producing non-union 
of the mandible; and under DCs 9901 and 9902 for residuals 
producing loss of one-half or the entire mandible.  However, 
although the veteran lost a substantial portion of the 
mandible at the time of the initial injury, the subsequent 
bone graft procedure was found to be successful in restoring 
substance to the body of the mandible.  The most recent VA 
dental examination in 2005 revealed a very large alveolar 
defect on the right side approximately the midline of the 
mandible to the ascending ramus on the right side with 
complete loss of the alveolar bone; however, most of the 
basal bone was present on the right.  Thus, although 
examination has revealed a large alveolar defect on the right 
side, there is no objective demonstration of either non-union 
or loss of one-half of the mandible so as to warrant ratings 
under DCs 9901, 9902, or 9903.

The Board has also considered other diagnostic codes under 
38 C.F.R. § 4.150.  See Schafrath, supra.  However, as the 
medical evidence has not demonstrated impairment of the 
maxilla, remus, coronoid process, or hard palate, or that the 
veteran suffers from chronic osteomyelititis or 
osteoradionecrosis, the Board concludes that the remaining 
diagnostic codes under 38 C.F.R. § 4.150 do not apply in this 
case.

The Board has also considered whether a disability is 
warranted under 38 C.F.R. § 4.73a, which provides for a 
minimum 10 percent for impairment of mastication.  However, 
as the 20 percent awarded above was based on impairment in 
masticatory function, the Board finds that a separate 10 
percent rating under DC 5325 would violate the anti-
pyramiding provision of 38 C.F.R. § 4.14, (2005).  
Furthermore, the Board notes that a rating under this code 
contemplates functional impairment resulting from injury to 
the facial muscles; however, VA examination has noted shown 
the veteran's loss of masticatory function to be related to 
injury to his facial muscles.  Therefore, the Board finds 
that DC 5325 is not for application.

In summary, the Board finds that an increased of 20 percent 
is warranted under DC 9904 for severe impairment in 
masticatory function.  However, the Board further concludes 
that the preponderance of the evidence is against granting 
increased or separate ratings under DCs 9905, 9908, or 9913, 
or under any other code applicable to dental or oral 
conditions contained in 38 C.F.R. § 4.150.



IV.  Entitlement to an increased evaluation for a donor site 
scar about the right iliac crest

The veteran's donor site scar about the right iliac crest has 
been evaluated as 10 percent disabling under DC 7804 based on 
the presence of a tender and painful scar.  The veteran is 
now seeking an increased or separate rating for that 
disability based on pain and impairment in his right hip.

The Board notes that, during the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for skin disorders, effective on August 30, 2002. 67 
Fed. Reg. 49,590 (July 31, 2002).

The Board also notes in passing that the veteran was provided 
notice of change in regulations in the July 2006 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application").

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.  Consequently, the Board finds that the revised 
criteria may be applied only to the period since August 2002, 
as it cannot be applied retroactively.

Under the old rating criteria, effective prior to August 30, 
2002, for superficial scars that were tender and painful on 
objective demonstration, a 10 percent evaluation was 
warranted under 38 C.F.R. § 4.118, DC 7804 (2002).  
Superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, DC 7803 (2002).  Other scars were rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805 (2002).

Under the revised rating criteria, a 10 percent rating is 
applicable under DC 7804 (2005) for scars that are 
superficial, painful on examination.  A superficial scar is 
one not associated with underlying soft tissue damage.  Other 
scars are to be rated based on limitation of function of the 
part affected under DC 7805 (2005).

Under the new version of DC 7801 (2005), scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion are rated based on their size.  A 10 percent 
evaluation is warranted for scars comprising an area or areas 
exceeding 6 square inches (39 sq. cm.).

The next highest rating of 20 percent evaluation is warranted 
for scars comprising an area or areas exceeding 12 square 
inches (77 sq. cm.).  Note (1) to that Code section stated 
that scars in widely separated areas, as on two or more 
extremities or on anterior sand posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) defined a deep 
scar as one associated with underlying soft tissue damage.

Under the new version of DC 7802 (2004) scars, other than of 
the head, face or neck, that are superficial and do not cause 
limited motion are rated as 10 percent disabling if they are 
of an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1) to that Code section stated that scars in 
widely separated areas, as on two or more extremities or on 
anterior sand posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 38 
C.F.R. § 4.25.  Note (2) defined a superficial scar as one 
not associated with underlying soft tissue damage.

In this instance, the Board finds that the preponderance of 
the evidence is against granting a compensable disability 
rating for the service-connected donor site scar over the 
right iliac crest.  In this regard, the Board believes the 
most probative evidence of record to be the report of the VA 
examinations conducted in 2001 and 2003.  In these reports 
the scar was noted to be no more than 5 inches in length with 
no evidence of discoloration, adherence, inflammation, or 
irritation.  Examination revealed no functional impairment 
resulting from the scar, including no limitation of motion in 
the hip.  The only positive clinical findings noted in either 
examination were complaints of pain or tenderness in the area 
of the scar on palpation.

In short, the veteran's service-connected scar has been shown 
to be essentially asymptomatic, except for recurring pain and 
tenderness in the area of the donor site scar about the area 
of the right iliac crest.  As noted above, a 10 percent 
rating already contemplates symptoms of pain and tenderness 
under both the new and old versions of DC 7804.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against granting an evaluation in excess of 10 percent under 
the skin codes for the veteran's donor site scar.  

The veteran appears to be seeking a separate disability 
rating based primarily on impairment of function of the right 
hip resulting from his service-connected bone graft procedure 
in service.  Also, he has reported that he has arthritis in 
his right hip, which he believes to be a manifestation of his 
service-connected disability.  

Although service connection for arthritis or another right 
hip disability is not presently on appeal, the issue of 
entitlement to an increased rating for the donor site scar 
about the right iliac crest is before the Board, and the 
Board is required to consider whether there are separate and 
distinct manifestations of his service- connected residuals 
of a bone graft procedure of the right iliac crest that are 
not already compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

As discussed above, repeated VA examination has revealed no 
functional impairment in the right hip.  For this reason, a 
disability rating under DC 7805 was denied.  Furthermore, 
examination showed full range of motion in the hip with no 
evidence of atrophy, loss of sensation, or muscle loss in the 
right lower extremity; both the January 2001 and June 2003 VA 
examiners specifically found that the veteran's descriptions 
of pain and tenderness showed those symptoms to be directly 
related to the scar, and not a manifestation of a distinct 
right hip disability.  Thus, medical evidence essentially 
reveals no basis for awarding separate disability ratings 
based on joint disability, muscle injury, or nerve impairment 
in the right hip related to the in-service bone graft 
procedure.  

Although the veteran may sincerely believe that he has 
arthritis related to his in-service bone graft procedure, he 
is not competent o offer any opinion as to etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted 
above, both VA examiners found no evidence of any right hip 
disability other than the donor site scar.  Furthermore, even 
if the evidence did establish that he had arthritis in the 
hip secondary to the bone graft procedure, the preponderance 
of the evidence would remain against granting a separate 
rating because repeated VA examination has shown full range 
of motion in the right hip.  Absent some limitation of 
motion, there is no basis for awarding a compensable rating 
based on arthritis.  See 38 C.F.R. § 4.71a, DC 5300 (2005).

In summary, the Board finds that the preponderance of the 
evidence is against granting an increased or separate 
disability ratings for the service-connected donor site scar 
about the right iliac crest.  Accordingly, the benefit sought 
on appeal is denied.




ORDER

Entitlement to an increased evaluation for loss of 
masticatory surface, currently evaluated as 10 percent 
disabling, is denied

Entitlement to an increased separate rating of 20 percent for 
severe displacement due to malunion is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an increased evaluation for a donor site scar 
about the right iliac crest, currently evaluated as 10 
percent disabling, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


